Rosenberry, J.
The situation presented by the facts in this case is at least very unusual. Were this court at liberty to deal with this matter as a private matter, it might very heartily approve of the course adopted by the trial court. We are cited to no case, however, and we find none, which sustains the position taken by the trial court. As *462stated by the trial court, it is the duty of the court to protect and guard the interests of the incompetent. We think that duty is fixed and certain, and that where, as here, property of the incompetent is being offered for sale and a substantially higher price is offered for it, it is the duty of the court to consider the offer, and if bona fide to accept it, and that it is not a proper ground of refusal of the offer that the court, in looking beyond the offer, is of the opinion that it is for some ulterior purpose. The interest of the incompetent is the dominant consideration. While the situation here is perplexing and irritating, we do not see that it affords any legal justification for the refusal of the offer, even though the interests of a school district may be affected. We see nothing in the case that justifies a departure from well established legal principles.
By the Court. — The order appealed from is reversed, and the cause remanded for further proceedings according to law.